The court properly denied defendant’s original and renewed motions to controvert a search warrant. The information provided by a confidential informant and an identified informant established probable cause (see Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]). The affidavit contained a sufficiently detailed showing of the confidential informant’s track record of providing information to the police. Furthermore, the police independently corroborated detailed predictions provided by that informant, and his reliability was not undermined by his own involvement in criminal activity (see People v Rodriguez, 52 NY2d 483, 489-490 [1981]). Defendant also challenges the basis of each informant’s knowledge. However, each informant was familiar with defendant and had extensive personal knowledge of defendant’s criminal activity. Furthermore, neither informant provided stale information.
The court also properly denied defendant’s application for a Franks/Alfinito hearing (see Franks v Delaware, 438 US 154 *578[1978]; People v Alfinito, 16 NY2d 181 [1965]). Defendant failed to make the necessary “substantial preliminary showing that a false statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant affidavit” (Franks, 438 US at 155-156). Defendant’s claim was supported only by a document that the court properly rejected as unreliable. Under the circumstances, the court was entitled to resolve the issue on the papers before it without taking testimony.
In any event, no hearing was necessary because defendant only challenged the affidavit with respect to the identified informant’s statements. Putting that information aside, the confidential informant’s statements still provided probable cause (see id. at 171-172).
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Andrias, Catterson, Acosta and Renwick, JJ.